Citation Nr: 0413012	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  98-03 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint disorder (TMJ).

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1979 to July 1991.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto.  In December 
2002 the Board ordered additional development of the 
evidence.  In July 2003, the Board remanded the case to the 
RO for initial review of the additional evidence.


FINDINGS OF FACT

1.  It is not shown that the veteran has a temporomandibular 
joint disorder (TMJ).

2.  The veteran's right knee disorder is manifested by 
slight, but not greater, instability, and by X-ray confirmed 
arthritis with painful motion at the extremes.  


CONCLUSIONS OF LAW

1.  Service connection for a temporomandibular joint disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A 20 percent rating is warranted for the veteran's 
service connected right knee disability (based on a 
formulation of 10 percent for instability and 10 percent for 
arthritis with painful motion.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic Codes 
(Codes) 5003, 5257, 5258, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The claim for service connection for a temporomandibular 
joint disorder (TMJ) was initially denied in the September 
1997 rating decision as not well grounded.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA eliminated the concept of a well-
grounded claim.  Well-groundedness is not an issue, as the 
veteran's claim for service-connection for TMJ has been re-
adjudicated on the merits.  He was notified of the basis for 
the denial.  The September 1997 rating decision and a March 
1998 statement of the case (SOC) advised him of the basis of 
the denial of an increased rating for right knee disability.  
A February 2002 letter, while not specifically mentioning 
"VCAA," advised him of the evidence needed to establish 
both service connection and an increased rating for, and of 
his and VA's respective responsibilities in claims 
development.  While it advised him to respond in 60 days, it 
went on to inform him that evidence submitted within a year 
would be considered.  In a July 2003 decision/remand, the 
Board also informed the veteran of the VCAA.  A November 2003 
SSOC informed him of pertinent VCAA implementing regulations.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  Under the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651,__(Dec. 16, 2003) (to be codified at 38 U.S.C. § __), 
the Board may proceed with consideration of the appeal.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal (as 
required by Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
such notice obviously could not have been given prior to 
enactment of the VCAA.  Notice was provided prior to the RO's 
last adjudication and certification to the Board.  As to 
notice content, while the veteran was not specifically 
advised to submit everything in his possession pertinent to 
the claims, VAOPGCPREC 1-2004 (Feb. 24, 2004) held that the 
language used by the Court in Pelegrini, supra, suggesting 
that was necessary was dicta, and not binding on VA.  
Regardless, the April 2003 letter advised the veteran what 
type of evidence, to include medical records, was necessary 
to establish entitlement to the benefits sought.  The veteran 
was also advised that he should submit such evidence. And 
that VA would assist him in obtaining medical records.  In 
these circumstances, advising the veteran to submit 
everything he has pertinent to this claim would serve no 
useful purpose.  He has received all essential notice, and is 
not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
Following development initiated by the Board in December 
2002, he was afforded pertinent VA examinations.  The veteran 
has not identified any records outstanding pertinent to the 
matters being addressed on the merits.  All of VA's notice 
and assistance duties, including those mandated by the VCAA, 
are met.

Factual Background

The veteran's service medical records show that he was seen 
for dental complaints manifested by localized pain in his 
left TMJ in November 1989.  A TMJ consult was ordered.  He 
was seen again a little more than a week later, at which time 
he showed periodic muscle dysfunction, mainly in the left 
TMJ.  Mouth opening was normal.  In December 1989 he was 
provided a maxillary splint.  Subsequent treatment for TMJ 
problems is not shown.  An April 1991 X-ray revealed right 
knee minimal posterior patella changes reflecting early 
degenerative disease.  A January 1990 treatment record 
reports several diagnoses as to the right knee, including 
medial meniscus tear, plica syndrome, medial meniscus repair 
and partial synovectomy.  On June 1991 "Chapter" 
examination the veteran complained of right knee pain, but 
not of any TMJ problems.  No jaw defects were reported.  
Chronic "PFPS" (patellofemoral pain syndrome) of the right 
knee was diagnosed.  

On June 1997 VA examination there was no right knee swelling, 
deformity or instability.  Range of motion was full, with no 
objective pain observed on testing.  The diagnosis was 
residuals of right knee arthroscopy with medial meniscectomy.  

A September 1998 VA progress note shows that examination of 
the right knee showed no swelling, joint line pain, or 
instability.  Range of motion was normal.  

In November 1998 the veteran testified that he injured his 
jaw in a fall in September 1989.  He said he was first 
treated for this disorder in October 1989, when he was told 
that he had left TMJ.  He added that he had seen a private 
physician for this disorder since 1997.  [The Board observes 
that records from this private physician have not been sought 
or provided by the veteran.  However, as no current 
disability was found on recent VA examination in May 2003, 
development for such records would serve no useful purpose.]  
The veteran also testified that he is treated at a VA medical 
facility about 4 to 6 times a year for right knee problems.  
He claimed that the right knee condition was increasing in 
severity.  He complained of instability.  

A December 1998 VA X-ray report shows minimal right knee 
patellofemoral "DJD" (degenerative joint disease).  

In February 2001 the veteran underwent right knee medial 
meniscal tear repair at a VA medical facility.

On May 2001 VA examination the veteran complained of right 
knee weakness, instability and pain.  He also complained of 
occasional locking and giving way.  He wore a brace at times.  
Range of motion testing showed flexion to 135 degrees and 
extension to 0 degrees.  There was no edema or effusion.  The 
diagnoses included right knee medial meniscus repair by 
arthroscopy and chondromalacia patella.  

In April 2003 the veteran was asked to supply VA with the 
names, addresses and approximate dates concerning any 
treatment he had been afforded for either his TMJ disorder or 
for his right knee since May 2001.  He did not respond.

On May 2003 VA dental examination the examiner reviewed the 
medical records on file (to include the service medical 
records).  The veteran complained of intermittent pain in the 
area of the right TMJ when chewing hard food or gum.  
Examination showed no functional impairment due to loss of 
motion and no masticatory function loss.  There was no loss 
of inter-incisal range of motion and no bone loss.  Panoramic 
X-rays showed no degenerative changes in the bone at either 
of the TMJ joints.  The examiner reported that there was no 
oral pathology or TMJ dysfunction.  The examiner added that 
there was no evidence to establish a relationship current 
complaints by the veteran and his 1989 complaints in service.

On May 2003 VA orthopedic examination the veteran complained 
of worsening right knee pain.  He complained of occasional 
locking, constant heat and radiating pain into the posterior 
calf.  He wore a right knee brace.  He indicated that he was 
unable to run.  Examination showed range of motion was from 0 
degrees extension to 130 degrees flexion.  Pain on motion 
began at 130 degrees of flexion.  Neither range of motion nor 
joint function was reported to be additionally limited by 
pain, fatigue, weakness or lack of endurance following 
respective use or during flare-ups.  McMurray's test was 
painful, and there was tenderness to palpation at the knee.  
There was no ankylosis.  The diagnoses were right knee medial 
meniscal tear and plica syndrome, status post arthroscopy; 
and patellofemoral pain syndrome with patellofemoral DJD.

Laws and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under Code 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent rating; moderate recurrent 
subluxation or lateral instability a 20 percent rating, and 
severe  recurrent subluxation or lateral instability a 30 
percent rating.  Alternatively, under Code 5258, when there 
is dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, a 20 percent 
rating is assigned.  Limitation of motion of the knee is 
rated under Codes 5260 (for limitation of flexion, with 
limitation to 30 degrees warranting a 20 percent rating; and 
limitation to 45 degrees, 10 percent) and 5261 (for 
limitation of extension, with limitation to 15 degrees 
warranting a 20 percent rating; limitation to 10 degrees, 10 
percent).  See 38 C.F.R. § 4.71a.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5003.  When limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.

If a veteran has a knee disability manifested both by 
instability and by arthritis with limitation of motion (to 
include painful motion), separate ratings may be assigned for 
instability and for arthritis with limitation of motion 
(painful motion) without violating the regulatory prohibition 
against pyramiding.  VAOPGCPREC 23-97; VAOGCPREC 9-98.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

Service Connection

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability exists.  
In the absence of proof of a present disability, there cannot 
be a valid claim [of service connection]. Hickson, supra.  
See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Here, the medical evidence does not show that the veteran 
currently has a jaw disorder manifested by TMJ.  He was 
specifically advised that to establish service connection for 
a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  However, VA dental examination in May 2003 
established that there was no evidence of any oral or TMJ 
dysfunction.  The veteran was asked to identify any current 
treatment providers whose records might establish he has the 
disability.  He did not respond.  As a layperson, he is not 
competent to establish by his own opinion that he has a given 
disability (or relate such disability to service).  See 
Espiritu, supra.  The preponderance of the evidence is 
against the claim.  Hence, it must be denied.

Increased Rating

The veteran's service-connected right knee disability has 
been rated 10 percent under Code 5257 (for recurrent 
subluxation or lateral instability).  That rating is 
supported by, and not inconsistent with, the evidentiary 
record which shows that he complains of the knee giving way, 
has twice had arthroscopic surgery for ligament tears, is 
required to wear a brace, and has a painful McMurray's test.  
However, moderate subluxation or instability is nowhere shown 
in the record.  Consequently, a rating in excess of 10 
percent under Code 5257 is not warranted.  

The record does show (by x-ray) that the veteran also has 
arthritis in his right knee.  As noted, the arthritis may be 
separately rated based on limitation of motion.  While the 
range of motion reported is not compensable under the 
diagnostic codes for flexion or extension limitation (Codes 
5260, 5261), it is compensable under Codes 5010, 5003, which 
provide that X-ray confirmed arthritis in a joint may (where 
limitation of motion is noncompensable under the applicable 
code) be rated 10 percent based on the X-ray findings and 
painful motion.  Accordingly, the veteran is entitled to a 20 
percent (but no higher) rating for right knee disability 
based on a combination of 10 percent under Code 5257 with 10 
percent under Codes 5010, 5003.  

ORDER

Service connection for TMJ is denied.  

A 20 percent combined rating for right knee disability is 
granted, subject to the regulations governing payment of 
monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



